Citation Nr: 1009456	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-03 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a neck disability due to surgery performed at a VA 
medical facility.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for a mental disability, to include organic brain 
injury and psychiatric disability, due to surgery performed 
at a VA medical facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son, and L.F.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board in February 
2008 when it was remanded for additional development of the 
evidence.

The Veteran testified at a Board hearing in January 2008.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2008 Board remand directed, among other things, 
that the Veteran be scheduled for appropriate VA examinations 
in connection with the issues on appeal.  The claims file 
shows that examinations were scheduled, but that the Veteran 
failed to report for the examinations in July 2009. 

However, the claims file also reflects that the failure to 
report was a result of confusion regarding the Veteran's 
correct current home address; the notice of the examinations 
was sent to an obsolete former address.  Reports of contact 
dated in August 2009 and September 2009 demonstrate some of 
the confusion regarding the Veteran's correct address, and 
finally update the Veteran's address.  The Veteran sought to 
have the examinations rescheduled at those times.  The case 
was returned to the Board in October 2009 without the VA 
examinations being rescheduled.  In February 2010, the 
Veteran's representative informed VA that the Veteran had 
helped to confirm that the updated address now on record is 
indeed the Veteran's correct current address, and that the 
Veteran still seeks to have his VA examinations rescheduled.

Under the circumstances, the Board believes that there 
appears to have been legitimate confusion regarding the 
Veteran's address and that the Veteran made a reasonably 
timely effort to notify the agency of original jurisdiction 
of the reason for his failure to report and sought 
rescheduling.  Therefore, the Board believes that the 
examinations should be rescheduled.

Additionally, the Board notes that the Veteran's 
representative, at the January 2008 Board hearing, expressed 
that the Veteran believes that some records are missing from 
the claims folder which pertain to the September 1997 
surgery.  It is unclear from the discussion at the hearing 
whether the Veteran believes that all of the September 1997 
records are missing, or just some of them.  The Veteran's 
representative acknowledged that records from the September 
1997 surgery are now in the claims folder, and the Board has 
also found the September 1997 records in the claims folder.  
However, as this appeal is being remanded for additional 
development of the evidence, the Board believes it is 
reasonable to take appropriate action to confirm that all 
available records concerning the September 1997 surgery are 
properly included in the claims folder.  This matter was 
addressed in the Board's prior remand, but it is unclear 
whether or not an attempt has yet been made to confirm the 
completeness of the pertinent September 1997 VA surgical 
records in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran contends that some records 
associated with his September 1997 VA neck 
surgery are missing from the claims 
folder.  The RO should take appropriate 
action to confirm that the records of the 
September 1997 neck surgery in the claims 
folder reflect the complete set of 
available VA records associated with that 
surgery.  Any available records from this 
surgery determined to be absent from the 
claims folder should be added to the 
claims folder.  A specific determination 
should be documented in the claims file as 
to whether the claims file contains the 
complete set of the records associated 
with that surgery.

2.  The Veteran should be afforded a new 
examination by an appropriate specialist 
for the purpose of determining whether the 
Veteran has any current disability that is 
etiologically related to cardiovascular 
disruption connected with the VA surgery 
performed in September 1997.  The claims 
file should be made available to the 
examiner for review in connection with the 
examination.  After examination of the 
Veteran and review of the claims file, the 
examiner is to express an opinion as to:

a)  Is there is a 50 percent 
probability or greater that the Veteran 
incurred a chronic disability or 
suffered additional disability as a 
result of any cardiovascular disruption 
connected with the September 1997 VA 
neck surgery?  If so, please describe 
the degree of additional disability. 

b)  If additional disability did result 
from any cardiovascular disruption 
associated with the surgery, was the 
proximate cause of any such disability 
or aggravation the result of either (i) 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of the VA facility care or medical 
treatment or (ii) an event not 
reasonably foreseeable?  A complete 
rationale for the opinion expressed 
should be provided.

3.  The Veteran should be afforded a new 
examination by an appropriate specialist 
for the purpose of determining whether the 
Veteran has any current neck disability 
that is etiologically related to the VA 
surgery performed in September 1997.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.  After examination of the 
Veteran and review of the claims file, the 
examiner is to express an opinion as to:

a)  Is there is a 50 percent 
probability or greater that the Veteran 
incurred a chronic neck disability or 
suffered additional neck disability as 
a result of the September 1997 VA neck 
surgery?  If so, please describe the 
degree of additional disability.   

b)  In answering this question, the 
examiner is asked to address the 
Veteran's use of a cervical collar.  
The record reflects that the Veteran 
began to wear a cervical collar 
immediately following the September 
1997 surgery and has regularly worn a 
cervical collar since that time.  
Please clearly discuss the medical 
purpose served by the cervical collar 
and explain the relevance of the use of 
the collar, if any, to the answer to 
item (a) above.

c)  If additional neck disability did 
result from the surgery, the examiner 
should offer an opinion as to whether 
the proximate cause of any such 
disability or aggravation was the 
result of either (i) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of the VA facility 
care or medical treatment or (ii) an 
event not reasonably foreseeable.  A 
complete rationale for the opinion 
expressed should be provided.

4.  The Veteran should be afforded an 
examination by an appropriate specialist 
for the purpose of determining whether the 
Veteran suffers from PTSD etiologically 
related to the VA surgery performed in 
September 1997.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  After 
examination of the Veteran and review of 
the claims file, the examiner is to 
express an opinion as to:

a)  Does the Veteran currently have a 
confirmed diagnosis of PTSD?  In 
answering this question, please address 
that June 2005 VA contract examination 
report which diagnoses PTSD; please 
also address the October 2005 VA 
examination report which does not find 
a diagnosis of PTSD.

b)  Is there is a 50 percent 
probability or greater that the Veteran 
developed any current PTSD as a result 
of the September 1997 VA neck surgery?

c)  If the answer to (b) above is yes, 
please describe the associated stressor 
event and discuss whether the pertinent 
details of the stressor event are 
documented by evidence in the record.  
To the extent that any stressor event 
is identified primarily from the 
Veteran's own recollections, please 
offer a specific determination as to 
the reliability of the Veteran's 
historical account, in your 
professional opinion.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any claim still on appeal 
remains denied, then the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


